    Case 4:19-cv-00051-ALM-KPJ Document 17 Filed 02/15/19 Page 1 of 1 PageID #: 531


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

    LURACO HEALTH & BEAUTY, LLC,                    §
                                                    §
                   Plaintiff,                       §
                                                    §
    v.                                              §
                                                    §
    VU TRAN; NGA VO; LUCY SAM’S SPA                 §
    & NAIL SUPPLY, INC.; BURRY                      §
    COSMETIC, INC.; SAM’S SPA SUPPLY,               §   CASE NO. 4:19-CV-51-ALM-KPJ
    INC.; SAM’S NAIL SUPPLY INC.;                   §
    SAM’S NAIL SUPPLY SAN ANTONIO,                  §
    INC.; SAM-SPA HOLDING CO., INC.;                §
    GTP INTERNATIONAL CORP.; and                    §
    XUYEN CHAU LUC MFG. – TRADING                   §
    CO., LTD.,                                      §
                                                    §
                   Defendants.                      §

                                               ORDER

           Before the Court is Plaintiff Luraco Health & Beauty, LLC’s (“Plaintiff”) Unopposed Motion

    to Amend Case Style and Correct Name (the “Motion”) (Dkt. 14), wherein Plaintiff seeks to amend

    the case style to accurately name all defendants and to amend the complaint accordingly. See id.

    The Motion represents that named Defendant Lucy Sam’s Spa & Nail Supply, Inc., was incorrectly

    named as “Lucy Sam’s Spa Supply Inc.” Upon consideration, the Court finds the Motion

    (Dkt. 14) is GRANTED.

.          IT IS THEREFORE ORDERED that Plaintiff’s First Amended Complaint (Dkt.16) is

    deemed filed as of February 15, 2019, and the Clerk of Court is directed to restyle the case and

    amend the docket as set forth above.

           IT IS SO ORDERED.

            SIGNED this 15th day of February, 2019.

                      .


                                               ____________________________________
                                               KIMBERLY C. PRIEST JOHNSON
                                               UNITED STATES MAGISTRATE JUDGE
